BRYAN SCHRODER
United States Attorney

JACQUELYN A. TRAINI
JOHN A. FONSTAD
Assistant U.S. Attorneys
U.S. Attorney’s Office, District of Alaska
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Rm. 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-2344
E-mail: Jackie.Traini@usdoj.gov
E-mail: John.Fonstad@usdoj.gov

Attorneys for Defendant Bureau of Indian Affairs

               IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF ALASKA

  STATE OF ALASKA, DEPARTMENT OF )
  TRANSPORTATION & PUBLIC        )
  FACILITIES,                    )
                                 )
                 Plaintiff,      )
                                 )
         vs.                     )
                                 ) Case No. 3:20-CV-00306-JWS
  2.396 ACRES MORE OR LESS NEAR  )
  BETHEL, ALASKA; 3,344 SQ. FT.  )
  MORE OR LESS NEAR BETHEL,      )
  ALASKA; the BUREAU OF INDIAN   )
  AFFAIRS; EARL POLK III; WARREN )
  POLK; VINCENTO POLK; JASON     )
  POLK; and SOPHIE EVAN,         )
                                 )
                 Defendants.     )
                                 )




       Case 3:20-cv-00306-JWS Document 9 Filed 02/26/21 Page 1 of 10
                         ANSWER TO THE COMPLAINT

       COMES NOW Defendant, Bureau of Indian Affairs (BIA), through

undersigned counsel, and in its trust capacity for and on behalf of the

restricted Indian interests and allottees, hereby asserts defenses to the

Complaint in Condemnation, dated December 15, 2020 (“Complaint”), and

answers each numbered paragraph therein as follows. All numbered

paragraphs herein correspond to the numbered paragraphs in Plaintiff’s

Complaint. Defendant incorporates the bold section headings from the

Complaint to assist in the structure and organization of the Answer, but in

doing so does not admit any allegation contained therein or waive any

defense. All allegations of the Complaint that are not specifically admitted,

denied, or qualified are hereby expressly denied.

                           Parties and Property at Issue

       1.     Defendant makes no response to the legal conclusions and

allegations contained in Paragraph 1, as no response is required.

       2.     Defendant admits that the right of way sought crosses F-16158,

which has the specified legal description. Defendant admits that by reason of

the Probate Decision issued by the Department of the Interior in Probate No.

IP SA 31N 84, Earl Polk III, Warren Polk, Vincent Polk, and Jason Blaine

Polk were determined to be the undivided interest owners of restricted
State of Alaska (DOT) v. Polk et al.
Case No. 3:20-cv-00306-JWS             Page 2 of 10



         Case 3:20-cv-00306-JWS Document 9 Filed 02/26/21 Page 2 of 10
Native Allotment No. F-16158. The remaining allegations are Plaintiff’s

description of the property it is proposing to condemn and are not factual

allegations to which a response is required. BIA has or may have an interest

in some or all of the specified property in its capacity as fiduciary or quasi-

fiduciary of the Native Allotment.

       3.     Defendant makes no response to the legal conclusions and

allegations contained in Paragraph of 3, as no response is required. To the

extent the allegations are deemed factual in nature, Defendant admits only

that the portion of the road going through FF-16158 is an unmaintained dirt

road located in the area of Bethel described, and that approximately 1,100

feet of the unauthorized road is located on the Polk Allotment.

       4.     Defendant admits only that within the Polk Allotment is a

rectangular block of property approximately one acre in size that is

designated as “Tract A” by Plat Number 84-11, Bethel Recording District,

Fourth Judicial District, State of Alaska. As to the remaining allegations in

Paragraph 4, Defendant is without sufficient information to admit or deny

the allegations and therefore denies them.

       5.     Defendant admits only the second sentence contained in

Paragraph 5. As to the remaining allegations in Paragraph 5, Defendant is



State of Alaska (DOT) v. Polk et al.
Case No. 3:20-cv-00306-JWS             Page 3 of 10



         Case 3:20-cv-00306-JWS Document 9 Filed 02/26/21 Page 3 of 10
without sufficient information to admit or deny the allegations and therefore

denies them.

                               Jurisdiction and Venue

        6.    Defendant makes no response to the legal conclusions and

allegations contained in Paragraph 6, as no response is required.

        7.    Defendant makes no response to the legal conclusions and

allegations contained in Paragraph 7, as no response is required.

                                           Facts

        8.    Defendant is without sufficient information to admit or deny the

allegations and therefore denies them.

        9.    Defendant is without sufficient information to admit or deny the

allegations and therefore denies them.

        10.   Admit.

        11.   Defendant admits only the first and second sentences in

Paragraph 11. As to the remaining allegations, Defendant is without

sufficient information to admit or deny the allegations and therefore denies

them.

        12.   Defendant admits only the third sentence in Paragraph 12. As to

the remaining allegations, Defendant is without sufficient information to

admit or deny the allegations and therefore denies them.
State of Alaska (DOT) v. Polk et al.
Case No. 3:20-cv-00306-JWS             Page 4 of 10



         Case 3:20-cv-00306-JWS Document 9 Filed 02/26/21 Page 4 of 10
        13.    Defendant admits only the second and third sentences in

Paragraph 13. As to the remaining allegations, Defendant is without

sufficient information to admit or deny the allegations and therefore denies

them.

        14.    Defendant admits only the first and second sentence in

Paragraph 14. As to the remaining allegations, Defendant is without

sufficient information to admit or deny the allegations and therefore denies

them.

        15.    Defendant is without sufficient information to admit or deny the

allegations and therefore denies them. Defendant makes no response to the

legal conclusions and allegations contained in Paragraph 15, as no response

is required.

        16.    The allegations in Paraph 16 are vague and incorrectly imply

that Defendant owes a legal duty. As a general matter, Defendant admits

that it has not “formally advised” regarding the allegations in this sentence.

        17.    Defendant admits only the second sentence in Paragraph 17. As

to the remaining allegations, Defendant is without sufficient information to

admit or deny the allegations and therefore denies them.

        18.    Defendant is without sufficient information to admit or deny the

allegations and therefore denies them.
State of Alaska (DOT) v. Polk et al.
Case No. 3:20-cv-00306-JWS             Page 5 of 10



         Case 3:20-cv-00306-JWS Document 9 Filed 02/26/21 Page 5 of 10
       19.    Defendant is without sufficient information to admit or deny the

allegations and therefore denies them.

       20.    Admit.

       21.    Defendant is without sufficient information to admit or deny the

allegations and therefore denies them.

                                       Cause of Action

       22.    As paragraph 22 incorporates the allegations of paragraphs 1

through 21 of the Complaint, paragraphs 1 through 21 above are

incorporated herein by reference.

       23.    Defendant makes no response to the legal conclusions and

allegations contained in Paragraph 23, as no response is required.

       24.    Defendant makes no response to the legal conclusions and

allegations contained in Paragraph 24, as no response is required.

       25.    Defendant makes no response to the legal conclusions and

allegations contained in Paragraph 25, as no response is required.

       26.    Defendant is without sufficient information to admit or deny the

allegations and therefore denies them.

       27.    Defendant admits only that the State of Alaska has provided

Defendant with information that shows that the estimated just compensation

due for the property it seeks to acquire in this action is $99,400 for Parcel 2;
State of Alaska (DOT) v. Polk et al.
Case No. 3:20-cv-00306-JWS              Page 6 of 10



         Case 3:20-cv-00306-JWS Document 9 Filed 02/26/21 Page 6 of 10
and $8,000 for Parcel 3. As to the remaining allegations, Defendant is

without sufficient information to admit or deny the allegations and therefore

denies them.

       28.    Defendant makes no response to the legal conclusions and

allegations contained in Paragraph 28, as no response is required.

                                   Prayer for Relief

       The remaining allegations are requests for relief to which no response

is required; to the extent a response is required, Defendant denies that

Plaintiff is entitled to the relief requested or to any relief whatsoever.

     AFFIRMATIVE DEFENSES AND RULE 71.1 REQUIREMENTS

       1.     The property in which Defendant claims an interest is the same

as the property identified in the Complaint in Condemnation (Dkt. 1). The

legal description and Defendant’s response to Paragraph 2 above is

incorporated by reference.

       2.     Earl Polk III, Warren Polk, Vincent Polk, and Jason Blaine Polk

are the undivided interest owners of restricted Native Allotment No. F-16158.

       3.     Plaintiff’s Complaint fails in whole or part to state a claim for

condemnation.

       4.     The State is required to establish its jurisdiction for the taking.



State of Alaska (DOT) v. Polk et al.
Case No. 3:20-cv-00306-JWS             Page 7 of 10



         Case 3:20-cv-00306-JWS Document 9 Filed 02/26/21 Page 7 of 10
       5.     The State has failed to establish the public purpose for the

taking.

       6.     The State has not met its burden to justify condemnation of the

property at issue. The State can achieve its objectives without needing to

take the property at issue.

       7.     The States has failed to establish it is taking the minimum

amount of land necessary for its stated public purpose.

       8.     If the State meets its burden to condemn any portion of the

property of the Polk Defendants, they are entitled to “just compensation” for

the property condemned.

       9.     The State is not offering just compensation for the taking.

       10.    Defendant asserts that it may have additional defenses which are

not known to Defendant at this time, but which may be ascertained through

discovery. Defendant specifically preserves these additional defenses as they

may be ascertained through discovery.

       WHEREFORE, having fully answered, Defendant the United States

prays:

       1.     Plaintiff’s request to condemn the land sought by eminent

domain be denied.

In the alternative, that:
State of Alaska (DOT) v. Polk et al.
Case No. 3:20-cv-00306-JWS             Page 8 of 10



          Case 3:20-cv-00306-JWS Document 9 Filed 02/26/21 Page 8 of 10
       2.     The State be required to prove its authority and the public

purpose served by the taking;

       3.     The proper scope of estate to be taken and the minimum term of

such taking be determined;

       4.     Just compensation due for the land to be taken and for the scope

of the taking be determined;

       5.     And, that the Defendants be awarded any other relief to which

they are entitled to include their fees and costs, including attorney fees, as

may be allowed by law.



       RESPECTFULLY SUBMITTED this 26th day of February, 2021, in

Anchorage, Alaska.

                                                BRYAN SCHRODER
                                                United States Attorney

                                                s/ Jacquelyn A. Traini
                                                Assistant U.S. Attorney
                                                Attorney for the Defendant Bureau
                                                of Indian Affairs




State of Alaska (DOT) v. Polk et al.
Case No. 3:20-cv-00306-JWS             Page 9 of 10



         Case 3:20-cv-00306-JWS Document 9 Filed 02/26/21 Page 9 of 10
CERTIFICATE OF SERVICE
I hereby certify that on February 26, 2021,
a copy of the foregoing was served electronically to:

Max D. Garner
Senior Assistant Attorney General
Alaska Bar #9011096
Attorney for Plaintiff


s/ Jacquelyn A. Traini
Office of the U.S. Attorney




State of Alaska (DOT) v. Polk et al.
Case No. 3:20-cv-00306-JWS             Page 10 of 10



        Case 3:20-cv-00306-JWS Document 9 Filed 02/26/21 Page 10 of 10
